Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2018

                                       No. 04-18-00711-CR

                                 Francisco Antonio RAMIREZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR2238
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
         The trial court imposed sentence on August 23, 2018, and appellant did not file a motion
for new trial. Because appellant did not file a motion for new trial, the deadline for filing a
notice of appeal was September 24, 2018. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal
was not filed until October 2, 2018, and appellant did not file a motion for extension of time to
file the notice of appeal. See id. R. 26.3.

        A notice of appeal may appear to be late if filed by mail pursuant to Rule 9.2(b) of the
Texas Rules of Appellate Procedure. See id. R. 9.2; Moore v. State, 840 S.W.2d 439 (Tex. Crim.
App. 1992) (applying mailbox rule to filing of cost bond in appeal of criminal case); Villarreal v.
State, 199 S.W.3d 30 (Tex. App.—San Antonio 2006, order), disp. on merits, No. 04-06-00022-
CR, 2007 WL 120625 (Tex. App.—San Antonio Jan. 19, 2007, pet. ref’d) (mem. op., not
designated for publiction) (holding inmate’s notice of appeal was timely filed when delivered in
a properly-addressed envelope to jail authorities on or before due date and received by clerk
within ten days of filing deadline). The notice of appeal does not contain a certificate of service
and does not indicate whether it was filed with the clerk’s office by mail, and the record does not
contain a copy of an envelope bearing a postmark.

       We therefore ORDER appellant to file a response in this court on or before
NOVEMBER 8, 2018, establishing the notice of appeal was timely filed by mail, or showing
cause why this appeal should not be dismissed for want of jurisdiction. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996) (holding that timely notice of appeal is necessary to
invoke court of appeals’ jurisdiction). If appellant fails to satisfactorily respond within the time
provided, the appeal will be dismissed for want of jurisdiction. If a supplemental clerk’s record
is required to show jurisdiction, appellant must ask the trial court clerk to prepare one and must
notify the clerk of this court that such a request was made.

         In addition, appellant entered into a plea bargain with the State, pursuant to which
appellant pleaded nolo contendere to the offense of possession of a controlled substance with
intent to deliver. The trial court imposed sentence in accordance with the agreement and signed
a certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). The clerk’s record, which includes the trial court’s rule 25.2(a)(2)
certification and a written plea bargain agreement, has been filed. See TEX. R. APP. P. 25.2(d).
This court must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that appellant does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        Accordingly, in addition to the necessity for appellant to show this court’s jurisdiction,
appellant is hereby given notice that in the event the appeal is not dismissed for want of
jurisdiction, it will be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate
Procedure unless an amended certification showing that appellant has the right to appeal is made
part of the appellate record on or before NOVEMBER 8, 2018. See TEX. R. APP. P. 25.2(d),
37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits,
No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

       We ORDER all appellate deadlines are suspended until further order of the court.

        We further order the clerk of this court to serve copies of this order on all counsel and
court reporters Angeliz Rivera and Heather M. Collins.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court